Citation Nr: 0532667	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty for more than twenty-one 
years prior to his retirement in January 1983.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from October 1983 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claim of 
entitlement to service connection for residuals of a shoulder 
injury.  The veteran perfected a timely appeal of this 
determination to the Board.  

In September 1998, the Board remanded this claim for further 
development and adjudication.  In the introduction to that 
remand, the Board observed that the RO had limited the 
veteran's shoulder claim to his left shoulder, although the 
veteran had originally characterized the claim as one of 
service connection for a "shoulder" injury.  

When this matter was again before the Board in April 2004, 
the Board concluded that because the veteran was seeking 
service connection for disabilities of both shoulders, he had 
also asserted a claim of service connection for right 
shoulder disability.  The Board observed that no action had 
been taken on the veteran's right shoulder claim, and 
referred this matter to the RO for appropriate action.  
Unfortunately, to date, the RO has not taken any action on 
the veteran's right shoulder claim.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the Board is again referring 
this matter to the RO for all appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty for more 
than twenty-one years prior to his retirement in January 
1983.
 
2.  On November 17, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he requested a withdrawal of this appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In a statement 
received in November 2005, the appellant has withdrawn this 
appeal.  Therefore, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


